UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-7813


MOUSSA MOISE HABA,

                   Plaintiff - Appellant,

             v.

SHERIFF BETH ARTHUR; T. ROBINSON, Sergeant; DEPUTY JORDAN;
DEPUTY TURNER; FNU LYPHAN; JOHN DOE; OFFICER HALL; DEPUTY
SMITH, S1154; SERGEANT PIT; OFFICER RICHARDSON; CAPTAIN
BOWERS; CAPTAIN BURGESS; SERGEANT LYONS-CARR, S993;
SERGEANT GARCIA, S905; MAJOR BLACK; MAJOR T. JOHNSTON;
SERGEANT ABERNATHY, S486; SERGEANT HAYES, S922; SERGEANT
ALVIA, S1012; LIEUTENANT ADAMS, S24; SERGEANT HOWERTON, S931;
SERGEANT LEWIS, S891; CAPTAIN TERNENT; MAJOR BARRETT;
SERGEANT LINDSEY; MRS. HORNE; MRS. WONG; MRS. BROOK; DEPUTY
NOWAK; DEPUTY MCRAE; DEPUTY HILL, S1223; DEPUTY WILLIAMS;
LIEUTENANT YOUNGER; MR. DALEY; DEPUTY ALCANTARA;
SERGEANT BHAGWANDIN; MARJORIE BURRIS; MRS. KARL; MRS.
SONYA; SONYA SHUHART; SERGEANT GUERRERO; LIEUTENANT
ROGERS; DEPUTY IRONS; CAPTAIN FOSTER; HUMAM ALATHARI;
WASIM QURESHI,

                   Defendants - Appellants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00686-HEH-RCY)


Submitted: June 29, 2021                                       Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Moussa Moise Haba, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Moussa Moise Haba appeals the district court’s order dismissing his amended

complaint under 28 U.S.C. §§ 1915(e)(2), 1915A(b); 42 U.S.C. § 1997e(c). We have

reviewed the record and find no reversible error. Regarding Haba’s contention that the

district court erred in dismissing his complaint before summonses were served on the

defendants, service was not required before dismissing the action for failure to state a claim

as 28 U.S.C. § 1915(e)(2) and § 1915A instruct the district court to dismiss a complaint “at

any time” that dismissal appears warranted. See Carr v. Dvorin, 171 F.3d 115, 116 (2d

Cir. 1999) (per curiam) (noting that 28 U.S.C. § 1915A, like § 1915(e)(2), “clearly does

not require that process be served . . . before dismissal.”). Accordingly, we deny Haba’s

motion to appoint counsel and affirm for the reasons stated by the district court. Haba v.

Arthur, No. 3:19-cv-00686-HEH-EWH (E.D. Va. Nov. 16, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3